DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract has greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a tread defining a plurality of circumferential grooves dividing said tread into a plurality of block rows which run in encircling fashion in a circumferential direction and/ or profile ribs which are structured in the manner of profile blocks.” One of ordinary skill in the art is not reasonably apprised of the metes and bounds of the phrase “structured in the manner of profile blocks”. It is unclear if the limitation requires similar widths, depths, shapes or something else or if the rib is circumferential. Furthermore, the recitation of “or profile ribs” 
Applicant also recites the limitation “block rows being divided into blocks by transverse grooves and, like the profile ribs structured in the manner of profile blocks.” It is unclear what Applicant is claiming when reciting the limitation “like the profile ribs structured in the manner of profile blocks.” Claims 13-23 are also rejected for containing the claim limitations of claim 12.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2009/0320981 A1).
Matsumoto discloses a pneumatic vehicle tire defining a circumferential direction, the pneumatic vehicle tire (figure 1) comprising: a tread defining a plurality of circumferential 
Regarding claim 13
Regarding claim 23, Matsumoto discloses the tire can be used in all –terrain tires or an off-road tires [0036].

Claim(s) 12-13, 16, 18-20 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibai (US 2019/0061431 A1).
Shibai discloses a pneumatic vehicle tire defining a circumferential direction, the pneumatic vehicle tire (figure 1) comprising: a tread defining a plurality of circumferential grooves (11-14) dividing the said tread into a plurality of block rows which run in encircling fashion in a circumferential direction and/or profile ribs which are structured in the manner of profile blocks; said blocks rows being divided into blocks by transverse grooves (34) and like the profile ribs structured in the manner of profile blocks define a plurality of blind grooves (34 A) extending from said circumferential grooves; said circumferential groove shaving a circumferential groove profile depth (Dsh); said transverse grooves and said blind grooves each having a groove profile depth which is smaller than said circumferential groove profile depth (Dsh) (figure 5); said transverse grooves and said blind grooves each having a groove profile depth  (Dy) which is smaller than said circumferential groove profile depth (Dsh) due to a corresponding connection of corresponding ones of said profile blocks, which are mutually 
Regarding claim 13, figure 3 depicts the connection has two connection steps of different heights or consists of two connections steps of different heights. 
Regarding claim 16, Shibai discloses a relationship of 0.40 x Dr<Dy<0.85 x Dr and satisfies the claim limitation the highest step is at least 30% larger than a step surface of said lowest connection step [0054]. If Dr is 40% greater than Dy, it will be over 40% greater than Dz (figure 5). 
Regarding claim 18, Shibai discloses the h2 of the highest connection is between 10-50% of the main groove [0058]
Regarding claim 19, Shibai discloses the highest connection step has a height which amounts to 30-40% of the circumferential groove profile depth [0058] and rises in the direction of a blind groove end and is up to 1.0 mm greater at said blind groove end [0047]. 
Regarding claim 20, figure 5 depicts the heights of the steps extending at an angle between 10-30°. Furthermore, the lug grooves are in a range of 25-75° [0026], which falls into 
Regarding claim 23, Shibai’s tire is directed towards all pneumatic tires [001] and therefore includes off-road tires or all-terrain tires. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2009/0320981 A1).
Regarding claims 16 and 18-19, Matsumoto discloses the highest connection step has a step surface which at least 30% larger than a step surface of said lowest connection step and highest connection step has a height which amounts to 35-65% of said circumferential groove profile depth [0033]. Matsumoto also discloses the height of the highest step is greater than 1.0 mm [0029]. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the steps 30% or higher since when the groove length is less than 35% a sufficient drainage effect cannot be obtained [0033]. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibai (US 2019/0061431 A1).
Regarding claim 14, Shibai discloses Dz (lowest connection step) is greater than the depth Dr and less than a depth Dsh of the shoulder main groove that the lug groove opens to. By setting the depth Dz of the lug groove at the communicating portion in the range described above, a decrease in wet performance when the pneumatic tire is worn can be effectively suppressed [0055]. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Therefore, it would have been obvious to one having ordinary skill to optimize the lowest connection step in order balance wet performance and tear.


Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibai (US 2019/0061431 A1) in view of Nemoto (JP2010126046A).
Although Shibai is silent to the extent lengths, it is conventionally known in the tire art to include extent lengths in the circumferential direction on order to balance steering stability. Analogous tire art, Nemoto, depicts lateral grooves with two connection steps with different heights with extent lengths in the circumferential direction (figures 3 and 4). Figure 3 depicts the highest connection step is formed over 60-80% of the extent length of the transverse groove.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included extent lengths in order to balance driving in both dry and wet conditions [0016]. 
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibai (US 2019/0061431 A1) in view of Jung (KR445685).
Although Shibai is silent to the web running on the step surface, analogous art, Jung, discloses the use of stone ejectors with varying height. The stone ejects can read on the Applicant’s web. Jung discloses the stone ejectors are 10-50% of the depth range (4th paragraph under means to solve the problem) and the width of the stone ejector is 60% of the width (claim 10). Furthermore, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Therefore, it would have been obvious to one having ordinary skill in the art before the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749